Citation Nr: 1411158	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for loss of teeth numbers 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1983 to October 2003.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a July 2005 decision by the RO which reduced the rating assigned for adenoid cystic cancer from 100 percent to zero.  A hearing before the undersigned was held in Washington, D.C. in February 2010.  The Board remanded the appeal for additional development in May 2010.  

By rating action in January 2012, the RO, in part, granted service connection for loss of teeth numbers 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer, and assigned a noncompensable evaluation; effective from October 1, 2005.  

In July 2012, the Board found that the reduction for adenoid cystic cancer from 100 percent to zero percent was proper, and denied initial evaluations in excess of 20 percent for myofascial pain and 10 percent cervical strain, and remanded the appeal for a compensable evaluation for the loss of teeth numbers 18, 19, 20 and 21.  


FINDINGS OF FACT

1.  The Veteran, without demonstrating good cause, did not report for a VA examination in conjunction with his claim for an increased rating.  

2.  The current medical evidence of record is inadequate for rating purposes and a comprehensive medical examination is necessary to determine entitlement to an increased rating for the Veteran's loss of teeth.  



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for loss of teeth numbers 18, 19, 20 and 21 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.150, Part 4, Diagnostic Code 9913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no additional notice under this law is necessary.  That notwithstanding, the Veteran was apprised of the rating criteria for loss of teeth in the supplemental statement of the case promulgated in January 2013.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all available VA and private treatment records have been obtained and associated with the claims file and/or the Veteran's VA electronic medical records.  The Veteran was scheduled for a VA examination to determine the current severity of his tooth loss and masticatory function, but failed to report for the examination and has not offer any explanation for his failure to keep the scheduled appointment.  Further discussion of the Veteran's failure to cooperate with VA will be discussed below.  Under the circumstances in this case, the Board finds that the duty to notify and duty to assist have been satisfied.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also, 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

The Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claim, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC has associated all available treatment records with the claims folder and attempted to have the Veteran examined to determine the extent and severity of his loss of teeth and masticatory function.  As noted above, however, the Veteran failed to report for the examination.  Thus, the Board finds that the AMC has substantially complied with the July 2012 remand orders and that no further action is necessary in this regard.  See 38 C.F.R. § 3.655 (2012); see also, D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, and the examination was scheduled in conjunction with a claim for increase or any other original claim (except for an original claim of service connection), the claim shall be denied.  

In this case, while the Veteran was examined by VA dental services during the pendency of this appeal, the evidence received subsequent to the May 2010 Board remand and June 2010 VA examination, indicated that he had all of his remaining teeth extracted.  In January 2012, the Board found that it was highly likely that the loss of additional teeth resulted in a possible increase in the severity of his service-connected dental disability, and remanded the appeal for an examination to determine the current severity of his mastication process and whether his masticatory surface could be restored with a suitable prosthesis.  The evidence of record prior to the Board remand did not provide any detailed information concerning the Veteran's mastication function.  

By letter dated in July 2012, the Veteran was notified by the AMC that additional development was necessary and that he would be scheduled for an examination concerning his loss of teeth.  The Veteran was advised that if he could not keep the appointment or wanted to be rescheduled, to contact the medical facility on the appointment notice as soon as possible.  The Veteran was also advised that his claim may be denied if he did not report for a scheduled VA examination.  The Veteran was subsequently scheduled for a VA dental examination in late July 2012.  However he did not report for the examination or contact the medical facility to reschedule, nor has he offered any explanation for his failure to report.  Additional service department dental records received in February 2012, showed that the Veteran had at least six additional teeth extracted in March 2011.  

The purpose of the July 2012 VA examination was to determine the severity of his tooth loss and masticatory function.  The specific level of impairment of the Veteran's masticatory function cannot be ascertained without a comprehensive examination, which VA attempted to accomplish.  The available medical evidence of record is limited in scope and does not provide sufficient information to evaluate the current level of impairment.  Given the Veteran's lack of cooperation and failure to offer any explanation as to why he did not keep the scheduled appointment, the Board is left with no alternative but to deny the claim for an increased rating for his dental disability pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, the Board has no alternative but to deny the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, in the Informal Hearing Presentation, dated in April 2013, the representative argued that the claim should be remanded to afford the Veteran another opportunity to be examined by VA.  The representative also asserted that VA received additional correspondence from the Veteran subsequent to the January 2013 SSOC, and that his statement has not been associated with the claims file.  Regarding the representative's assertions, no additional correspondence has been received from the Veteran subsequent to the July 2012 Board remand, nor has the Veteran or his representative offered any explanation for his failure to report for the July 2012 VA examination.  The Veteran is always free to submit a claim for an increased rating if believes his disability has worsened.  However, he must be prepared to cooperative with VA and to keep any scheduled examination appointments or to advise VA of any problems that prohibit him from doing so.  



ORDER

An increased rating for loss of teeth numbers 18, 19, 20 and 21 due to trauma associated with adenoid cystic cancer is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


